Citation Nr: 0810009	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  07-04 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
variously diagnosed as schizophrenia and a bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from September 1966 
to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

Claims for service connection for schizophrenia have been 
previously denied and not appealed.  The most recent claim 
was for a bipolar disorder.  The RO handled this matter on a 
de novo basis.  As this provides the appellant with the 
broadest possible review, the Board will do likewise.

In February 2008, the veteran, sitting at the RO, testified 
during a hearing conducted via videoconference, with the 
undersigned Veterans Law Judge sitting at the Board's main 
office in Washington, D.C.  A transcript of the hearing is of 
record.  At that time he submitted additional medical 
evidence in the form of VA medical records, dated from 
September 2006 to January 2008, regarding his treatment in 
Connecticut.  He waived initial RO review of this evidence.  
The issue was framed as service connection for a psychiatric 
disorder on a de novo basis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a psychiatric 
disorder that he maintains had its onset during military 
service or within the year after his discharge on September 
1, 1970.  

During his recent Board hearing, he testified that he had 
problems in service, was disciplined twice, by a lieutenant 
and a commanding captain, and had difficulty getting along 
with other airman (see hearing transcript, page 4).  The 
veteran said he had difficulty relating to other airman in a 
normal manner and felt constantly persecuted (Id. at page 8).  
He denied having any problems in high school.  He indicated 
that, after his discharge, he worked for an auto parts 
company from approximately November 1970 to March 1971 when 
he experienced "delusions of reference" (Id. at 2).  The 
veteran said that, in September 1971, he tried to enter a 
community college, but his delusions caused him to commit a 
crime that led to his diagnosis of schizophrenia, more 
recently diagnosed as bipolar disorder (Id. at 3).

In support of his claim, the veteran submitted two signed 
statements from his brothers, both dated in October 2004, to 
the effect that they noticed changes in his behavior upon his 
return from active duty, including that, during 1971, he 
turned to religion and became very paranoid.  

It is noted that the service personnel records are not on 
file.  There may be evidence of the discipline actions or of 
changes in efficiency reports that may be pertinent herein.

The record reflects that, on October 28, 1971, the veteran 
was arrested for assault with intent to ravish and committed 
the next day to Danville State Hospital where he was 
diagnosed with paranoid schizophrenia.  He was subsequently 
found not guilty by reason of insanity.  

A June 1973 record from Fairview Hospital indicates that the 
veteran remained in the military service for four years 
"working in a generally responsive fashion".  It was noted 
that, after discharge, he lived on his savings, worked in an 
auto parts store, began to attend the local junior college, 
"and it was about this time that the [veteran] developed the 
clear signs of his mental illness".  

A November 1977 private hospital record indicates that the 
veteran's history of schizophrenic episodes extended back to 
age 16.  A February 1985 private medical record reflects that 
his past medical history of a schizophrenic thinking disorder 
was with him since his late teens.  

Here, it appears that the veteran was diagnosed with a 
psychosis thirteen months after his discharge from active 
service.

Pursuant to 38 U.S.C.A. §§ 1110 (West 2002), a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of psychoses in service, 
its incurrence in service will be presumed if it was manifest 
to a compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).  While the disease need not 
be diagnosed within the presumptive period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

The Board believes it would be helpful to have a VA 
psychiatrist render an opinion regarding the etiology of the 
veteran's psychiatric disorder, including whether it had its 
onset during the year after his discharge from active 
service.

Second, a March 1986 VA medical record from the VA Medical 
Center (VAMC) in Fayetteville, North Carolina, indicates that 
the veteran was eligible for referral to the Mental Hygiene 
Clinic (VAMHC) and a May 1990 signed statement from a private 
physician is to the effect that the veteran was followed in 
the psychiatric department at the Fayetteville VA Hospital.  
Here, the record suggests that additional VA medical evidence 
might be available that is not before the Board at this time.  
Thus, an effort should be made to obtain the additional VA 
medical records.  See Dunn v. West, 11 Vet. App. 462 (1998); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Again the service 
personnel records may also be pertinent.

Finally, the record includes a November 1977 letter from the 
Social Security Administration (SSA) to the veteran regarding 
his receipt of SSA disability benefits.  In a January 1999 
letter, he said that the SSA benefits stopped in early 1998.  
In an October 2002 letter, he described his repeated 
unsuccessful applications for SSA disability benefits.  The 
United States Court of Appeals for Veterans Claims ("the 
Court") has held that, where VA has notice that the veteran 
is receiving disability benefits from SSA, and that records 
from that agency may be relevant, VA has a duty to acquire a 
copy of the decision granting Social Security disability 
benefits, and the supporting medical documents on which the 
decision was based.  See Baker v. West, 11 Vet. App. 163 
(1998) and Hayes v. Brown, 9 Vet. App. 67 (1996). Further, in 
Tetro v. Gober, 14 Vet. App. 110 (2000), the Court held that 
VA has the duty to request information and pertinent records 
from other Federal agencies, when on notice that such 
information exists.  This would include a decision from the 
SSA. See Tetro v. Gober, supra.  Accordingly, the veteran's 
SSA records should be obtained in connection with his claim.

Accordingly, the case is REMANDED for the following actions:

1.	The RO/AMC should obtain all medical 
records regarding the veteran's 
treatment at the VAMHC in Fayetteville, 
North Carolina, for the period from 
1986 through at least 1990-if not later 
and at the VA medical facilities in 
Connecticut dated from January 2008 to 
the present, and any additional VA or 
private medical records identified by 
the veteran.  If any records are 
unavailable, a note to that effect 
should be placed in the claims file and 
the veteran and his representative so 
advised in writing.  Appellant should 
also be asked if he had any treatment 
prior to service, and if so, an attempt 
to obtain those records should be 
undertaken.  Finally, the service 
personnel records, including all 
efficiency reports and disciplinary 
actions should be obtained.

2.	The RO/AMC should contact the Social 
Security Administration and request 
copies of the administrative decision 
and all medical records considered in 
the veteran's claim for SSA disability 
benefits awarded in approximately 1977 
(and any subsequent disability 
determination evaluations).  All 
records obtained should be associated 
with the claims file.

3.	Then, the veteran should be scheduled 
for a VA examination performed by a 
qualified specialized physician, e.g., 
a psychiatrist¸ to determine the 
etiology of any diagnosed psychiatric 
disorder found to be present.  All 
indicated tests and studies should be 
conducted and all clinical 
manifestations reported in detail.  The 
veteran's claims files should be made 
available to the examiner prior to the 
entry of an opinion and the examination 
report should indicate if the examiner 
reviewed the records.  The examiner is 
requested to respond to the following:

a.	does the appellant currently have 
a disorder manifested by 
psychoses, e.g., bipolar disorder, 
schizophrenia, or other chronic 
psychiatric disability (or 
disabilities)?

b.	For each currently diagnosed 
psychiatric disorder, the examiner 
is requested to render an opinion 
as to whether it is at least as 
likely as not (i.e., to at least a 
50-50 degree of probability) that 
the diagnosed psychiatric disorder 
was (i) incurred, (ii) had its 
onset, or (iii) was first 
manifested by symptoms, in service 
or within one year following the 
veteran's service discharge on 
September 1, 1970, or whether such 
an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).

c.	If the examiner determines that it 
would be speculation to state the 
likelihood that there was or was 
not an onset of manifestation of a 
diagnosed psychiatric disorder in 
service or within one year 
following the veteran's service 
discharge, the examiner should so 
state, and should explain the 
reasoning for that determination.  
A rationale should be provided for 
all opinions rendered.

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it.

4.	Thereafter, the RO should readjudicate 
the veteran's claim for service 
connection for a psychiatric disorder, 
variously diagnosed as a bipolar 
disorder and schizophrenia.  If the 
benefits sought on appeal remain 
denied, the veteran and her 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
December 2006 statement of the case.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



